In my opinion the only question presented on this record is whether the signature of Mrs. Goldman to the trust mortgage was induced by a promise to pay her one-half of the proceeds thereof. She made no claim thereto until this suit to foreclose the mortgage was begun. In the meantime, she and *Page 577 
her husband had collected their one-half of the rentals derived from the property. The trial court heard and saw the witnesses. He concluded that no such promise had been made. I concur with Mr. Justice WIEST in so holding.
There can be no question in this State of the right of a married woman to mortgage her property to secure the debt of another. Watson v. Thurber, 11 Mich. 457; DeVries v. Conklin,22 Mich. 255; Frickee v. Donner, 35 Mich. 151;Damon v. Deeves, 57 Mich. 247; Wilson v. Wilson's Estate,80 Mich. 472; LeMay v. Wickert, 98 Mich. 628; Just
v. Savings Bank, 132 Mich. 600.
The other questions presented have been considered, but in my opinion do not merit discussion.
The decree should be affirmed, with costs to plaintiff.
SNOW, FELLOWS, and CLARK, JJ., concurred with SHARPE, J.